DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DORIS CASTRO and TEODORO CASTRO,
                          Appellants,

                                    v.

  ANDREA EHLERT, PETER EHLERT and HOMEOWNERS CHOICE
       PROPERTY & CASUALTY INSURANCE COMPANY,
                       Appellees.

                              No. 4D19-461

                              [June 11, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Carney Croom, Judge; L.T. Case No.
562016CA001024 (RL).

  Lissette Gonzalez and Scott A. Cole of Cole Scott & Kissane, P.A.,
Miami, for appellants.

   Nichole J. Segal and Andrew A. Harris of Burlington & Rockenbach,
P.A., West Palm Beach, and Mark Hanson of Gordon & Partners, P.A.,
Palm Beach Gardens, for appellee Andrea Ehlert.

PER CURIAM.

  Affirmed.

GROSS, KUNTZ, JJ., and CURLEY, JOSEPH, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.